Citation Nr: 1316908	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted reopen the claim of entitlement to service connection for the cause of the Veteran's death

2.  Whether new and material evidence has been submitted reopen the claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) death benefits. 





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1981.  He died in July 2004.  The appellant filed a claim for VA death compensation benefits, alleging her entitlement to this benefit as his lawful surviving spouse.  The VA Regional Office (RO) in Waco, Texas denied service connection for the cause of the Veteran's death, as well as entitlement to DIC benefits under § 1318 in March 2005.  The appellant filed a petition to reopen her claim for VA death compensation benefits in July 2007.  The RO again denied service connection for cause of death and entitlement to DIC under § 1318 in March 2009 and August 2009, and the appellant appealed to the Board of Veterans' Appeals (Board).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a) . Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

In February 2013, the appellant cancelled a Board hearing scheduled for March 2013.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2012).


REMAND

The appellant in this case seeks to reopen her previously denied claims for service connection for the cause of the Veteran's death as well as § 1318 DIC benefits.  However, after a preliminary review of this case, the Board finds that the evidence on file raises the preliminary question/issue of whether the appellant is, in fact, recognizable as the Veteran's lawful surviving spouse for purposes of consideration for VA death benefits. Specifically, some of the evidence of record suggests that the appellant and Veteran were not married for at least one year and did not have any children, prior to his death in July 2004.  This threshold determination must be made prior to adjudicating her claims for service connection for the cause of the Veteran's death and DIC benefits under § 1318.  

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran: (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54(b) (2012).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for death compensation benefits. 

The Veteran filed a claim for service connected benefits in February 2004.  At that time, he identified the appellant as his nearest living relative and included a certificate of marriage showing that he and the appellant were married on December 1, 2003.  He also indicated that his first marriage to "D" had ended with her death on July 12, 2003.  

In her December 2004 and July 2007 applications for VA death compensation benefits (VA Form 21-534), the appellant reported that she was the Veteran's surviving spouse.  There is also a marriage certificate on file showing that they were married on December 1, 2003.  However, while she has made some reference to the Veteran and her entering into a common law marriage for approximately 15 years prior to their official marriage, this evidence nevertheless shows that the appellant and the Veteran were only married for seven months prior to his death in July 2004.  The evidence also shows that the appellant and the Veteran were married more than 15 years after his discharge from active service, in 1981.  There is no evidence of the Veteran and the appellant having any children prior to or during their marriage.  

So there is an initial question/issue that must be clarified as to the appellant's status as a surviving spouse for purposes of consideration for VA death benefits.  The record reflects that there has been no apparent consideration of this threshold preliminary issue in any of the rating decisions or statements of the case issued by the RO during the pendency of the appeal.  See March 2005, March 2009 and August 2009 rating decisions, and November 2009 and June 2012 statements of the case.  Instead, the analysis by the RO in this case has focused entirely on the medical evidence of record insofar as establishing a link between the Veteran's death and his military service.  However, if it is determined that the appellant is not recognizable as the Veteran's lawful surviving spouse, then she in turn does not have standing to bring a cause-of-death claim, so any such medical-related issues become moot.  

Accordingly, the appellant should be provided an opportunity to establish her eligibility for VA death compensation as the surviving spouse, in accordance with the definition set forth under 38 C.F.R. §§ 3.50 and 3.54(b).

Accordingly, the case is REMANDED for the following action:

1.  Give the appellant an opportunity to submit additional evidence and argumentation that would help to establish her basic eligibility to VA death compensation benefits as the Veteran's lawful "surviving spouse," in accordance with the regulatory criteria set forth in 38 C.F.R. § 3.54(b).

2.  Then, in light of the additional evidence obtained and review of the evidence of record, the RO/AOJ/AMC should issue a decision on the issue of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits.  Notice of the appellant's appellate rights, if such is necessary, should be provided to her.

3.  If the appellant is found to meet the requirements for recognition as the surviving spouse of the Veteran for purposes of consideration for VA death benefits, the claims file should be reviewed for the determination as to whether any additional development is necessary to properly address the claims for service connection for the cause of the Veteran's death and entitlement to DIC benefits under § 1318, to include obtaining a VA medical opinion that addresses the cause of death issue.

4.  Readjudicate the claims for service connection for the cause of the Veteran's death and entitlement to DIC benefits under § 1318.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


